IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                 2021 ND 227

In the Matter of the Vacancy in Judgeship No. 4, with Chambers in Fargo,
East Central Judicial District

                                 No. 20210311

Per Curiam.

[¶1] On November 1, 2021, the Honorable Steven L. Marquart, Judge of the
District Court, East Central Judicial District, informed this Court he does not
intend to seek reelection when his term expires. Judge Marquart is chambered
in Fargo and his term expires December 31, 2022. Under N.D.C.C. § 27-05-
02.1(2), a vacancy in the office of district judge occurs if a judge declares the
intention not to seek reelection.

[¶2] Under N.D.C.C. § 27-05-02.1, within 90 days of receiving notice of a
vacancy, this Court is required to determine whether the office is necessary for
effective judicial administration. This Court may, consistent with that
determination, order the vacancy filled, order the vacant office transferred to
another judicial district in which an additional judge is necessary, or abolish
the vacant judicial office, with or without a transfer.

[¶3] Under N.D. Sup. Ct. Admin. R. 7.2, notice of a written consultation with
attorneys and judges and other interested persons in the East Central Judicial
District was posted November 16, 2021 on the website of the Supreme Court.
Notice was also electronically provided to all presiding judges of the state.
Written comments on the vacancy were permitted through December 16, 2021.
This procedure is sufficient for purposes of the consultation required under
N.D.C.C. § 27-05-02.1(2).



                                       1
[¶4] The Cass County Board of Commissioners submitted a comment in favor
of retaining the judgeship at its current location. No comments or petitions
were received to relocate or abolish this judgeship. On November 17, 2021, the
State Court Administrator filed weighted caseload statistics for 2020 and 2021.
On December 6, 2021, the East Central Judicial District filed a report
containing population and caseload trends, and other criteria identified in N.D.
Sup. Ct. Admin. R. 7.2, Section 4.

[¶5] The weighted caseload statistics show that the two-year average need for
judicial officers in the East Central Judicial District increased from 13.38 to
13.78 from 2020 to 2021. The report reflects a district shortage of 2.58 judicial
officers based on the 2020-2021 average. The State Court Administrator
anticipates a 1,262 decrease of total filings in the judicial district primarily due
to a decrease in administrative traffic matters. The shortage of judicial officers
increased due to the greater weight assigned to felony and personal injury
matters, which are expected to increase.

[¶6] The East Central Judicial District is comprised of Cass, Steele and Traill
Counties, with nine judges chambered in Fargo and one judge chambered in
Hillsboro. The judicial district has two judicial referees. According to the
district’s report, Judgeship No. 4 is responsible for a share of caseload in this
district. The population in Cass County increased 23.2% from 2010 to 2020.
The population in Steele and Traill counties decreased during the same time
period.

[¶7] Under the criteria of Section 4 of N.D. Sup. Ct. Admin. R. 7.2, the Court
has considered all submissions received by the Court and its own
administrative records on state-wide weighted caseload data.

[¶8] Based on the record before us, this Court determines this office is
necessary for effective judicial administration in its present location.




                                         2
[¶9] IT IS HEREBY ORDERED, that Judgeship No. 4, with chambers in
Fargo, in the East Central Judicial District be filled by election.

[¶10] Jon J. Jensen, C.J.
      Gerald W. VandeWalle
      Daniel J. Crothers
      Lisa Fair McEvers
      Jerod E. Tufte




                                3